Citation Nr: 1024356	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

 Entitlement to service connection for spondylolisthesis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1964 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, TX.  The Veteran testified at a Board hearing at the RO 
in June 2009 before the undersigned Acting Veterans Law 
Judge.  A copy of the transcript of that hearing has been 
associated with the record on appeal.


FINDING OF FACT

The Veteran's congenital spondylolisthesis increased in 
severity during service with continuity of symptomatology 
after separation from service.  


CONCLUSION OF LAW

The Veteran's congenital spondylolisthesis was permanently 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The Board notes that an RO letter in March 2006 
informed the Veteran of the manner in which disability 
ratings and effective dates are assigned.  The RO will take 
such actions in the course of implementing the following 
grant of service connection, and the Veteran may always file 
a timely notice of disagreement if he wishes to appeal from 
those downstream determinations. 

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has a current diagnosis of congenital 
spondylolisthesis.  The Veteran acknowledged and agreed that 
his claimed disability is congenital during his June 2009 
hearing before the Board.  VA and private medical records 
have also consistently noted the Veteran's disability as 
congenital.  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985)) 
held, in essence, that a disease which is considered by 
medical authorities to be of familial (or hereditary) origin 
must, by its very nature, be found to have pre-existed a 
claimant's military service, but could be granted service 
connection if manifestations of the disease in service 
constitute aggravation of the condition.  Moreover, 
congenital or developmental defects, as opposed to diseases, 
cannot be service-connected because they are not diseases or 
injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service- 
connected.  Id.  Therefore, secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R. 
§ 3.310.

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The current version of this regulation appears to 
place additional evidentiary burdens on claimants seeking 
service connection based on aggravation; specifically, in 
terms of establishing a baseline level of disability for the 
non-service-connected condition prior to the aggravation.  
Because the new law appears more restrictive than the old and 
because the appellant's appeal arises from a claim filed 
prior to October 10, 2006, the Board will consider this 
appeal under the version of 38 C.F.R. § 3.310 in effect prior 
to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (new regulations cannot be applied to 
pending claims if they have impermissibly retroactive 
effects).

On the October 1963 report of medical history, the Veteran 
marked no when asked have you ever had or have you now 
arthritis or rheumatism, or bone, joint, or other deformity.  
On the October 1963 report of medical examination, the 
examiner marked the Veteran's spine and other musculoskeletal 
system as clinically normal.  On a November 1964 report of 
medical examination, the examiner noted the Veteran's spine 
and other musculoskeletal system as clinically normal.  
Service treatment records show a low back strain after some 
heavy lifting in April 1965.  The record contains no further 
back complaints.  On the Veteran's April 1967 separation 
report of medical history, he marked no when asked have you 
ever had or have you now arthritis or rheumatism, or bone, 
joint, or other deformity.  On the corresponding report of 
medical examination, the examiner noted the Veteran's spine 
and other musculoskeletal system as clinically normal.  

The medical records include a diagnosis of bilateral 
spondylolysis with a grade I spondylolisthesis at L5 on S1 in 
March 1985.  

In a March 2001 private record, a doctor noted that the 
Veteran's spondylolisthesis was asymptomatic until he had a 
motor vehicle collision which brought on the onset of his 
radicular pain and back pain as well as his neck and shoulder 
pain.  

In August 2005 another private physician noted a history of 
back pain while in the military in the Veteran's early 20s.  
The examiner opined that this could certainly be a 
contributing factor to the back pain that the Veteran 
currently suffers.  

In September 2005 another doctor reported that the Veteran's 
spondylolisthesis became symptomatic when he was in the 
military.  He noted that it would not be uncommon for a 
spondololytic spondylolisthesis that was asymptomatic to 
become symptomatic with the increase in mechanical demands 
that would be required in the military.  He reported 
persistent symptoms since that time.  

The Veteran was afforded a VA examination in February 2006.  
The Veteran described lower back pain that radiates into both 
lower extremities, into the thighs, with cramping in the 
thighs bilaterally and occasionally in the calves.  The 
Veteran showed pain throughout extension of the lower back.  
The examiner noted tenderness along the paraspinous muscles 
and in theL5-S1 region.  X-rays revealed grade II 
spondylolisthesis of L5 on S1, which is congenital in nature 
with facet joint hypertrophy and degenerative changes and 
narrowing of the L5-S1 disc.  The examiner opined that the 
Veteran's current diagnosis is only related to his previous 
diagnosis of lower back pain in 1965 while lifting, in that 
they are both due to his spondylolisthesis.  The Veteran's 
low back pain in 1965 was as likely as not related to his 
congenital defect at that level.  

The Veteran testified in the June 2009 hearing before the 
Board that he has had continuous symptoms since his 
separation from service.  He noted that he self-medicated and 
treated his back pain with over the counter pain medication, 
rather than seeking medical assistance until 1983.  The Board 
notes that the Veteran is certainly competent to testify as 
to symptoms such as back pain which are non-medical in 
nature; however, he is not competent to render a medical 
diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (certain disabilities are not conditions capable of 
lay diagnosis).  

The positive evidence includes an August 2005 record in which 
the examiner opined that the in-service complaints could 
certainly be a contributing factor to the back pain that the 
Veteran currently suffers.  A September 2005 private record 
supported the Veteran's claim of continuity of 
symptomatology.  Additionally, the VA examiner noted that the 
Veteran's in-service complaints were related to his 
spondylolisthesis.  

The negative evidence includes a medical report that showed a 
history of low back complaints from a 1998 motor vehicle 
accident.  The medical evidence contradicts this report by 
showing medical records addressing the low back beginning in 
March 1985.  Also, although the VA examiner addressed whether 
the Veteran's in-service disability was related to his 
congenital disability, he did not address whether the 
Veteran's in-service injury resulted in a chronicity of 
symptoms.  His opinion seemed to imply that each disability, 
in and out of service, is separately related to the Veteran's 
spondylolisthesis.

When weighting the positive and negative evidence, 
specifically considering the statements by multiple 
physicians suggesting a relationship and the Veteran's own 
testimony as to the continuity of his symptomatology, the 
Board finds that the evidence is at least in equipoise.  
Accordingly, all doubt is to be resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  Therefore, service connection for 
aggravation of spondylolisthesis is granted.




ORDER

Entitlement to service connection for aggravation of 
congenital spondylolisthesis is warranted.  The appeal is 
granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


